Citation Nr: 1724238	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-13 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea as secondary to service-connected sinusitis.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a bilateral testicle disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Coast Guard from May 1979 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of that hearing is of record.

In April 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  A sleep disorder was not shown in service, is not shown to have been incurred in or aggravated during service, and is not shown to be due to or aggravated by the Veteran's service-connected sinusitis.

2.  Resolving all doubt in favor of the Veteran, his cervical spine disability is the result of his active service.

3.  Resolving all doubt in favor of the Veteran, his bilateral testicle disability is the result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2.  A cervical spine disability was incurred in active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  A bilateral testicle disability was incurred in active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in April 2016.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Sleep Disorder

The Veteran seeks service connection for a sleep disorder, which he believes is the result of surgery for a deviated septum and/or caused by his service-connected sinusitis.  He filed his claim for service connection in August 2009, which was denied in a May 2010 rating decision.  

The Veteran's STRs show that he had a normal entrance physical examination in April 1979.  He underwent a septoplasty in March 1981 and STRs show that he snored and had difficulty sleeping.  However, he had a normal physical examination in March 1983 and denied having any frequent trouble sleeping.  Finally, he had a normal separation physical examination in April 1984 and again denied having any frequent trouble sleeping.  

Medical records after his separation from service do not show any sleep disorder symptoms, complaints, treatment, or diagnosis for over 25 years.  In May 2010, the Veteran underwent a sleep study and was diagnosed with sleep apnea.

There is no objective evidence of record that directly links the Veteran's current sleep disorder to his active service.  STRs do not show a diagnosis of a sleep disorder rendered by a medical officer during service.  The first medical evidence of a sleep disorder is not until May 2010, more than 25 years after his separation from service.  As such, service connection on a direct basis is not warranted.

In January 2016, the Veteran's physician Dr. Edwin Page reported that he treated the Veteran for his sleep disorder.  Dr. Page reported that the Veteran had a long history of a nasal injury that required surgery and that he continued to have nasal problems that impacted his sleep disorder.  Dr. Page opined that the Veteran's nasal symptoms more likely than not exacerbated his sleep disorder.  However, Dr. Page failed to quantify how much the nasal symptoms exacerbated the sleep apnea.

In January 2016, Dr. J. Roberts reported that the Veteran was diagnosed with sleep apnea and sinusitis.  However, Dr. Roberts did not offer an opinion regarding etiology.

At his April 2016 hearing, the Veteran testified that he had difficulty sleeping since his sinus surgeries.  He also testified that he had difficulty sleeping and stopped breathing.

In May 2016, the Veteran was afforded a VA examination.  The Veteran reported that after his nasal surgery in service, he started snoring.  He also reported that the second nasal surgery he had in 1991 made his symptoms worse.  The VA examiner had the opportunity to review the Veteran's claims file, which included the opinion of Dr. Page, interview the Veteran, and conduct a physical examination.  The examiner reported that the Veteran had a diagnosis of obstructive sleep apnea.  The examiner opined that the Veteran's obstructive sleep apnea was less likely than not due to his active service.  The examiner reported that the Veteran was not diagnosed with obstructive sleep apnea until 2010.  The examiner reported that while nasal congestion due to a sinus condition and a history of a deviated septum resulting in nasal congestion were risk factors for obstructive sleep apnea, there was no causation associated between nasal congestion and obstructive sleep apnea.  Specifically, the examiner explained that obstructive sleep apnea occurs when the muscles in the back of your throat relax-which results in lack of oxygen. (According to the Mayo Clinic.) Due to other conditions of sinus disease resulting in nasal congestion already known to cause snoring and impacting restful sleep and there being 26 years from the time Veteran left service until he was diagnosed with Obstructive Sleep Apnea it less likely than not that veteran's Obstructive Sleep Apnea incurred in or was caused by in-service event.  The examiner opined that the Veteran's obstructive sleep apnea was also less likely than not caused by or aggravated by his service-connected sinusitis.  The examiner referred to medical literature that indicated that sinusitis had the potential to cause sleep disturbance that was independent and separate from sleep apnea and that one did not cause the other.  The examiner reported that sinusitis and obstructive sleep apnea both affected sleep but through different mechanisms.

After weighing all the evidence, the Board finds the greatest probative value in the May 2016 VA examiner's opinion.  The VA examiner found that the Veteran's sleep disorder was likely than not due to his active service, due to his sinusitis, or aggravated by his sinusitis.  This opinion is supported by the medical evidence and medical literature.

As for the opinion of Dr. Page, he did not report that he had reviewed the Veteran's claims file.  Furthermore, Dr. Page did not address the fact that the Veteran's sleep disorder was diagnosed over 25 years after his active service.  Moreover, looking to the specific language of the opinion, Dr. Page did not suggest that the Veteran's service connected disabilities caused his sleep apnea, but rather that they "exacerbated" it.  A term which seems to reflect aggravation occurring.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation.  See 38 C.F.R. § 3.310

Here, Dr. Page did not suggest any baseline for the Veteran's sleep apnea prior to aggravation allegedly occurring. 

The Board obtained a medical opinion to address the possibility of either direct or secondary service connection, but the examiner explained, relying on medical literature, why neither direct, nor secondary service connection was warranted with regard to the Veteran's sleep apnea.  Given the greater support for the opinion, the examiner's opinion is found to be more probative and afforded greater weight.

The Board has considered all the medical opinions of record and finds that the May 2016 VA examiner's opinion carries the greatest probative value. 

The Board appreciates the opinion of Dr. Page.  However, ultimately, Dr. Page's opinion is conclusory in nature.  That is, Dr. Page did not explain why or how he reached his ultimate conclusion.  Regarding aggravation, while Dr. Page reported that the Veteran's sleep disorder was "exacerbated" by his sinusitis, Dr. Page neither provided a baseline level of the Veteran's sleep disorder nor provided information on the amount of aggravation that took place.

Conversely, the opinion by the May 2016 VA examiner was fully grounded in the medical literature.  The VA examiner explained that the Veteran's sleep disorder was not due to his active service, due to his sinusitis, or aggravated by his sinusitis.  The VA examiner referred to objective medical studies, the Veteran's medical records, Dr. Page's opinion, and medical literature.  

Consideration has been given to the Veteran's assertion that his sleep disorder was proximately due to his service-connected sinusitis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a sleep disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A sleep disorder is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations that include objective medical tests are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his sleep disorder, such as snoring and daytime fatigue, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating sleep disorders or sinus disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As such, the criteria for service connection for a sleep disorder have not been met, and the Veteran's claim is denied.

Cervical Spine Disability

STRs show that at the Veteran's entrance examination in April 1979, he reported a previous neck injury.  However, the medical examiner indicated that he had a normal physical examination and was fit for entry.  In July 1982, he complained of neck pain.

After his separation from service, an April 2005 MRI showed cervical spondylosis and he underwent cervical spinal fusion in May 2005.

At the January 2016 hearing, the Veteran credibly testified that his neck pain began in service.  He credibly testified that he had neck problems during his service and he has had continuous neck problems after his service, which resulted in a cervical spine fusion in May 2005.

The Veteran's testimony is given great probative weight as it is consistent with the medical record showing complaints of neck pain during his active service.  Furthermore, STRs show that the Veteran was presumed sound on entry.  As such, the criteria for service connection have been met for the Veteran's cervical spine disability and the Veteran's claim is granted.

Bilateral Testicle Disability

STRs show that he reported a small nodule on his left testicle in March 1983.  In April 1983, he had a testicular cyst removed.  In June 1983, he complained of bilateral testicle pain and was diagnosed with testicle strain.

After his separation from service, objective medical evidence showed a right testicle cyst in March 2006.  In August 2015, he continued to complain of testicular pain.

At the January 2016 hearing, the Veteran credibly testified that he has continued to have testicle pain since he underwent cyst removal surgery during service.

While in February 2013, the RO granted service connection for a left testicle scar, the RO found he was entitled to a noncompesnable rating.  Regardless, to ensure there is no confusion, the Board affirmatively concludes that the criteria for service connection have been met for the Veteran's bilateral testicle disability and the Veteran's claim is granted.


ORDER

Service connection for a sleep disorder is denied.

Service connection for a cervical spine disability is granted.

Service connection for a bilateral testicle disability is granted.


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


